           EXHIBIT 18




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 1 of 40 Document 106-18
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 2 of 40 Document 106-18
                                                               D000123
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 3 of 40 Document 106-18
                                                               D000124
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 4 of 40 Document 106-18
                                                               D000125
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 5 of 40 Document 106-18
                                                               D000126
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 6 of 40 Document 106-18
                                                               D000127
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 7 of 40 Document 106-18
                                                               D000128
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 8 of 40 Document 106-18
                                                               D000129
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 9 of 40 Document 106-18
                                                               D000130
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 10 of 40 Document 106-18
                                                                D000131
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 11 of 40 Document 106-18
                                                                D000132
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 12 of 40 Document 106-18
                                                                D000133
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 13 of 40 Document 106-18
                                                                D000134
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 14 of 40 Document 106-18
                                                                D000136
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 15 of 40 Document 106-18
                                                                D000137
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 16 of 40 Document 106-18
                                                                D000138
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 17 of 40 Document 106-18
                                                                D000139
                                                                    REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 18 of 40 Document 106-18
                                                                D000140
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 19 of 40 Document 106-18
                                                                D000142
                                                                   REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 20 of 40 Document 106-18
                                                                D000143
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 21 of 40 Document 106-18
                                                                D000144
                                                                  REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 22 of 40 Document 106-18
                                                                D000145
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 23 of 40 Document 106-18
                                                                D000146
                                                                    REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 24 of 40 Document 106-18
                                                                D000147
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 25 of 40 Document 106-18
                                                                D000148
                                                                   REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 26 of 40 Document 106-18
                                                                D000149
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 27 of 40 Document 106-18
                                                                D000150
                                                                    REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 28 of 40 Document 106-18
                                                                D000151
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 29 of 40 Document 106-18
                                                                D000153
                                                                    REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 30 of 40 Document 106-18
                                                                D000154
                                                                      REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 31 of 40 Document 106-18
                                                                D000155
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 32 of 40 Document 106-18
                                                                D000156
                                                                     REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 33 of 40 Document 106-18
                                                                D000157
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 34 of 40 Document 106-18
                                                                D000158
                                                                     REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 35 of 40 Document 106-18
                                                                D000159
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 36 of 40 Document 106-18
                                                                D000160
                                                                    REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 37 of 40 Document 106-18
                                                                D000161
Case 1:17-cv-00070-WCG Filed 06/17/19 Page 38 of 40 Document 106-18
                                                                D000162
                                                                    REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 39 of 40 Document 106-18
                                                                D000163
                                                                   REDACTED




Case 1:17-cv-00070-WCG Filed 06/17/19 Page 40 of 40 Document 106-18
                                                                D000164
